DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,089,602. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the current application broaden the scope of claims 1-20 of USPN 11,089,602. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 10, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 2, 10, and 17, the claim element “generating a consolidated REM report for the set of CBRS networks, the consolidated REM report comprising a consolidation of REM reports of the set of CBRS networks” was not described in the specification. The original specification discloses, in at least paragraphs [0026], [0034], and [0056]-[0060], that the master CBSD of a single CBRS network may consolidate the REM reports from the various peer CBSDs of the group and provide a consolidated REM report to a SON manager. The specification does not appear to disclose a consolidation of REM reports of the set of CBRS networks, as recited in claims 2, 10, and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-13, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sevindik et al. (US 2020/0146008, cited in 07/19/2021 IDS).
Sevindik discloses or suggests:
regarding claims 1, 9, and 16, a method and a system comprising:
one or more processors (see at least Fig. 7 and paragraphs 100-103, processor 706); and
a non-transitory computer-readable storage medium containing instructions (see at least Fig. 7 and paragraphs 100-103, memory 712) which, when executed by the one or more processors, cause the one or more processors to:
obtain group type information associated with a set of citizens broadband radio service (CBRS) networks (see at least paragraphs 3, 43, 44, 58, and 73, determining one or more clusters/groups of CBSDs by a group of CBSDs working in collaboration to reach a consensus as to the members to be included in the group, where the CBSDs in a cluster is determined based reported PCI information, geographical regions, and determined X2 connection information, where a set of clusters correspond to a set of CBRS networks);
obtain one or more radio environment map (REM) reports of one or more frequency channels associated with the set of CBRS networks (see at least paragraphs 45, 46, 59, 60, and 65-79, determining the total amount of spectrum needed for each cluster of CBSDs); and
based on the group type information and the one or more REM reports, allocate a frequency channel to each CBRS network of the set of CBRS networks (see at least paragraphs 46-49, 59, 60, and 78-83, based on the information indicating current spectrum needed for the first cluster of CBSDs, the first CBSD receives a spectrum allocation from an SAS, where the spectrum allocated to the first cluster is an amount of spectrum based on the current and future spectrum needs of the first cluster reported to the SAS, where the first CBSD of each cluster selects a first portion of the spectrum to be used by the first CBSD of each cluster, where the use of the first portion of the spectrum allocated to each cluster is performed without using one or more additional portions allocated to each cluster which are left to be available for use by other CBSDs in the respective cluster);
regarding claims 2, 10, and 17, obtaining the REM report comprises generating a consolidated REM report for the set of CBRS networks, the consolidated REM report comprising a consolidation of REM reports of the set of CBRS networks (see at least paragraphs 45 and 46, one CBSD (i.e., master CBSD) in each cluster is selected and designated as the CBSD to communicate with the SAS regarding the consensus total amount of spectrum needed for the cluster, where the CBSD obtains and combines the total amount of spectrum needed from the other CBSDs in the cluster);
regarding claim 3, receiving one or more of channel utilization information, transmission power, or mobility load management information for a CBRS device (CBSD) based on the group type and the one or more REM reports (see at least paragraphs 46-49, 59, 60, and 78-83, the first CBSD receives a spectrum allocation from the SAS based on the group type and the one or more REM reports);
regarding claims 4 and 12, obtaining one or more REM reports of one or more peer CBRS devices (CBSDs) over a virtual radio (X2) interface for communication between CBSDs of a group of CBSDs (see at least paragraphs 39 and 45, X2 connections);
regarding claims 5 and 13, sharing mobility management information of user equipment (UE) connected to one or more CBSDs of the group of CBSDs over the X2 interface (see at least paragraphs 70-72, the first CBSD receives information from UE devices, the information reporting PCIs received by the UE devices from other CBSDs, which allows the first CBSD to become aware if other CBSDs are in communication range of UEs being serviced by the first CBSD);
regarding claims 7, 15, and 19, a REM report of the one or more REM reports comprises one or more of a channel utilization value, a channel hopping radio scanning report, identities of neighboring CBRS devices (CBSDs), a signal strength of neighboring CBSDs, interference information for neighboring CBSDs, or an identity of a synchronization domain of a CBSD associated with the REM report (see at least paragraphs 45, 46, and 73-79, each CBSD shares its determination of the total amount of spectrum needed for the cluster to which it belongs with the other CBSDs in its cluster over X2 connections); and
regarding claims 11 and 18, the group type information is obtained via a CBRS device (CBSD), where the CBSD is a master CBSD of a group of CBSDs associated with the group type, the group of CBSDs comprising the master CBSD and one or more peer CBSDs (see at least Fig. 2, and paragraphs 45 and 46, one CBSD (i.e., master CBSD) in each cluster is selected and designated as the CBSD to communicate with the SAS regarding the consensus total amount of spectrum needed for the cluster, where cluster includes a master CBSD and a plurality of peer CBSDs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sevindik et al. (US 2020/0146008, cited in 07/19/2021 IDS) in view of Syed et al. (US 2019/0394678, cited in 07/19/2021 IDS).
Regarding claims 6 and 14, Sevindik discloses or suggests all of the subject matter of the claimed invention except performing a handoff of the UE between two CBSDs of the group of CBSDs based on mobility information for the UE shared over the X2 interface between the two CBSDs.
Syed, from the same or similar fields of endeavor, discloses or suggests performing a handoff of the UE between two CBSDs of the group of CBSDs based on mobility information for the UE shared over the X2 interface between the two CBSDs (see at least paragraphs 13-20, initiating a handoff to a different CBSD using the X2 interface between the two CBSDs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the handoff technique as taught by Syed in to the invention of Sevindik in order to prevent interruption of an ongoing communications session.

Allowable Subject Matter
Claims 8 and 20 are currently rejected under obviousness-type double patenting rejection but would be allowable if the obviousness-type double patenting rejection is overcome and if the claims are rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mueck et al. (US 2018/0279316) discloses SAS interference mitigation, where an optimization is performed such that a maximum interference metric value determines amongst infrastructure nodes may be minimized for the allocation of frequency slots across CBSDs/BS/eNB/AP/etc. (see at least paragraphs 65-73).
Gunasekara et al. (US 2019/0058999) discloses dynamic control and utilization of quasi-licensed wireless spectrum including utilization of environmental interference data to characterize CBRS frequency bands and spectrum allocation with the CBRS bands, which mitigates interference in the CBRS bands (see at least paragraphs 122-136).
Balachandran et al. (US 2021/0344432) discloses interference detection and avoidance in CBRS, where a CBSD identifies aggressor BSDs and creates an interference report to be sent to a SAS/CxM (see at least paragraphs 64-82).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        09/09/2022